Citation Nr: 1511323	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  08-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include atopic dermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Appellant served on active duty from May 1986 to July 1986.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the VA Regional Office (RO) in Waco, Texas.

In February 2011, the Appellant testified at a hearing at the RO before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.  

In April 2011, the Board remanded the Appellant's claim for additional development.  Following the return of the Appellant's case, the Board, in a July 2012 decision, denied the Appellant's claim of entitlement to service connection for a skin disorder.  

The Appellant appealed the decision to the United States Court of Appeals for Veterans Claim (Court).  In August 2013, the Court granted the parties Joint Motion for Remand (JMR), vacating the July 2012 decision and remanding the matter for further development.  

In May 2014, the Board remanded the Appellant's claim of entitlement to service connection for a skin disorder, to include atopic dermatitis, for additional development in accordance with the JMR, which has been completed and the case has been returned to the Board for appellate consideration. 

The Board observes that the Appellant subsequently submitted evidence, but points out that the Appellant had previously provided a waiver of RO review of any additional evidence submitted following the issuance of the December 2014 Supplemental Statement of the Case (SSOC).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  



FINDINGS OF FACT

1.  Clear and unmistakable evidence reflects that atopic dermatitis existed prior to service.  

2.  The preexisting atopic dermatitis did not increase in severity during service.


CONCLUSIONS OF LAW

1.  Atopic dermatitis clearly and unmistakably preexisted service and was not aggravated therein.  38 U.S.C.A. §§ 1131, 1132, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

2.  Atopic dermatitis was not incurred in or aggravated by aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in January 2008, August 2009, April 2011, and March 2012, to the Appellant.  These letters explained the evidence needed to substantiate the claim for service connection, as well the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Appellant's available service treatment records, reports of post-service treatment, and the Appellant's own statements in support of his claim.  The Appellant was afforded a VA examination responsive to the claim for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Appellant, solicitation of history, and review of the claims file.

The Board also observes that the undersigned AVLJ, at the Appellant's February 2011 hearing, clarified the issue on appeal and explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

Additionally, as noted above, in accordance with the JMR the Board remanded this matter for further development in May 2014.  The Board instructed the AOJ to obtain a VA medical opinion and to readjudicate the claim.  Subsequently, an opinion was obtained in April 2012 and the claim was readjudicated in the December 2014 SSOC.  Thus, there is compliance with the Court's and the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Board has reviewed the Appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Appellant's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Appellant does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Any person with at least six months of service is presumed to be in sound condition upon entrance into service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. §1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 406 (1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Appellant had service from May 27, 1986 to July 29, 1986.

Service treatment records indicate that the Appellant reported a history of skin rash at his February 1986 entrance examination; the Appellant reported that there was no recurrence.  The contemporaneous clinical evaluation showed that examination of the Appellant's skin was normal.  

A June 1986 treatment report indicates that the Appellant reported a history of atopic dermatitis as a child, which had been inactive for several years.  The Appellant complained of a mild flare when he began basic training.  A consultation report indicates that the Appellant reported a history of eczema without asthma or hay fever.  Additional records indicate that the Appellant had lichenified plaques of the antecubital and popliteal fossae, without inflammation and with minimal excoriation; treatment with topical Westcort and erythromycin was prescribed.

A June 1986 Medical Board report indicated that the Appellant was unfit for service due to physical defect, namely atopic dermatitis.  The report stated that his atopic dermatitis existed prior to service and was not permanently aggravated by service.

A March 2009 letter from Dr. M states that the Appellant continues to be treated for eczema, which was the same condition that resulted in his discharge from the military.

In February 2011, the Appellant testified before the undersigned AVLJ that it was his opinion that the training conditions in service, including hot weather, caused his atopic dermatitis to worsen.

An April 2012 VA examination report states that the Appellant reported a history of eczema, also known as atopic dermatitis, as a child.  The Appellant also reported that, after several months of marching in the heat while in uniform, his eczema/atopic dermatitis flared up, and that he was discharged from the military as a result.  The Appellant stated that the skin disorder remained active, affected most of his body, and that he was being treated by a dermatologist.  The VA examiner noted that the Appellant was treated for his atopic dermatitis with a topical steroid cream and an antihistamine.  The VA examiner opined that the Appellant's eczema/atopic dermatitis was less likely than not etiologically related to service and was not aggravated beyond the normal progression by his service.  The etiology of his eczema/atopic dermatitis was atopy.  The VA examiner explained that the Appellant's eczema/atopic dermatitis had been present since childhood, but flared during service.  The VA examiner noted his eczema/atopic dermatitis improved with treatment, and that the Appellant had a history of intermittent flare-ups in the years since he was discharged.

A June 2014 addendum VA opinion, following review of the claims file, stated that it was less likely than not that the Appellant's atopic dermatitis was related to service.  The VA examiner further stated that there was no clear and unmistakable evidence that there was a permanent aggravation in service beyond the natural progression of the condition.  According to the VA examiner, wearing a heavy uniform in hot weather did not cause permanent aggravation; the flare-up was mild, and improved with treatment.

The Appellant submitted a January 2015 letter from Dermatology Associates of Uptown, which indicated that the Appellant had acute and chronic changes of atopic dermatitis, also known as eczema, including lichenified patches and inflammatory patches and plaques.  The letter stated that atopic dermatitis is hard to maintain without daily bathing, topical medication, and moisturizer, and that it easily flares under less than ideal conditions such as cold exposure and exposure to irritants and allergens.  The letter also stated that improper management can cause atopic dermatitis to flare or worsen over time.

The Board acknowledges that the Appellant's atopic dermatitis was not noted at his examination upon entrance to service.  However, the presumption of soundness does not apply, as the Appellant did not have six months of service.  See 38 U.S.C.A. § 1132.  Nonetheless, the Board points out that the Appellant concedes that his atopic dermatitis existed prior to service; as his service treatment records indicate, the Appellant reported that he had eczema in childhood.

To the extent that the Appellant reported a history of a skin disorder at entrance, and that his symptoms in service were similar to those during childhood, the evidence reflects that the Appellant's atopic dermatitis clearly and unmistakably existed prior to service.  The Board notes that he is competent to report symptoms, that he has used medications, and that he has received diagnoses, including when he was first treated or diagnosed.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007); ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Thus, the remaining issue is whether VA established by clear and unmistakable evidence that the Appellant's atopic dermatitis did not increase in severity during service or that any increase was due to the natural progress of the disease.  

In this case, there is clear and unmistakable evidence that the atopic dermatitis was not aggravated by service.  The Board finds that there is no competent evidence that the Appellant's atopic dermatitis worsened beyond the natural progression during his second period of active service.  In this regard, the Board points out that, in seeking treatment for his atopic dermatitis during service, the Appellant indicated it was a flare-up which was characterized as mild, and improved with treatment; he did not allege an increase in severity during service.  The June 2014 VA addendum report also indicates that the Appellant's eczema/atopic dermatitis is subject to intermittent flare-ups, which improve with treatment.  In short, there is no reliable evidence that his atopic dermatitis permanently increased in severity or was aggravated during service.  

The Board acknowledges that the Appellant was asymptomatic at entrance, but points out that the atopic dermatitis is intermittent.  In this regard, the Board points out that the Appellant's treating providers did not indicate that his atopic dermatitis increased in severity during service.  To the contrary, the March 2009 and January 2015 letters describe the atopic dermatitis as an ongoing condition, subject to flare-ups; the January 2015 letter indicated that atopic dermatitis requires proper management with daily treatment, and that it can easily flare up under less than ideal conditions.  Interestingly, the letter stated that cold exposure can cause a flare up, but did not corroborate the Appellant's assertions that wearing a heavy uniform in hot weather caused his atopic dermatitis to worsen.  Although, the January 2015 letter also indicated that atopic dermatitis can flare or worsen over time, neither of the Appellant's treating providers found that the Appellant's atopic dermatitis had actually worsened as a result of his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Appellant is competent to report that he experienced atopic dermatitis during and since his service.  However, to the extent that there is argument regarding the an increase in severity or aggravation of atopic dermatitis, the medical evidence of the April 2012 VA examination report and June 2014 addendum, prepared by a skilled examiner, are far more probative and credible than rather generic statements on the part of the Appellant.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The VA examiner's opinion was specific, and well-reasoned; the VA examiner found that the Appellant's atopic dermatitis has no etiological relationship to his service, and that his atopic dermatitis was not aggravated beyond the normal progression by the Appellant's service.    This post-service evidence coupled with the service treatment records constitutes clear and unmistakable evidence that there was no aggravation. 

To the extent that there are lay statements asserting that the Veteran's atopic dermatitis was aggravated by or otherwise related to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinions of the April 2012 VA examination report and June 2014 addendum.  The VA examiner found that the worsening of the Veteran's atopic dermatitis clearly and unmistakably did not worsen beyond a normal progression during service; in fact, evaluation characterized his flare-up as mild and improved with treatment.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

Thus, there is clear and unmistakable evidence that the Veteran's atopic dermatitis preexisted service and was not aggravated by service.  

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a skin disorder, to include atopic dermatitis, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


